DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Applicant’s amendment of claims 9-11 and 14, and submission of new claims 17-23 in “Claims - 03/17/2021” with the “Amendment/Req. Reconsideration-After Non-Final Reject - 03/17/2021” have been acknowledged by Examiner. 
Prior to this office action, 9-23 were pending prosecution, wherein claims 14-16 were withdrawn from further consideration, claims 9-13 and new claims 17-23 were presented for examination.
Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims Cancellation: This application is in condition for allowance except for the presence of claims 14-16 directed to a micromechanical component non-elected claims without traverse in “Response to Election / Restriction Filed - 01/15/2021”. Accordingly, claims 14-16 have been cancelled. See MPEP FP 8.07. 
In view of the above, this office action considers claims 9-13 and new claims 17-23 are presented for examination.
Reasons for Allowances (1 method TRP)
Claims 9-13, and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding amended independent claim 9, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding:  the process steps and sequences of the method for producing a micromechanical component in their entirety (the individual limitations may be found just not in combination with proper motivation) specifically comprising steps of: inter alia, “thereby liquefying the absorbing part, the liquefied absorbing part thereafter cooling and solidifying; and in a fourth method step, which is carried out temporally at least one of before, during, and after the third method step, performing a thermal treatment of the substrate or the cap at least in a region that is adjacent to the absorbing part and that does not liquefy in the third method step, the thermal treatment reducing  temperature between the absorbing part and the region that is adjacent to the absorbing part” as recited in  claim 1.
The most relevant prior art of references (US 20090205371 A1 to Chen; Dongmin et al.,) in Figures Fig 1b, 2a, 8(b) and in paragraphs [0109-0113]- [0132-0148] substantially discloses the limitations with the exception of the limitations described in the preceding paragraph.
Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claim, claims 9 is deemed patentable over the prior arts.
Claims 10-13, and 17-23 are allowed as those inherit the allowable subject matter from claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
April 14, 2021